Citation Nr: 9915770	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-09 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
left knee disorder and denied his claim for an increase in a 
0 percent rating for a low back disorder (low back strain).  
An RO hearing was held in September 1995.  By a January 1996 
RO decision, service connection for a herniated nucleus 
pulposus, claimed as secondary to a low back strain, was 
granted; and the RO increased the rating for the service-
connected low back disorder, to include both a low back 
strain and a herniated nucleus pulposus, from 0 to 20 
percent; and the veteran continues to appeal for a higher 
rating. 

In March 1999, the veteran withdrew his request for a Board 
hearing or another RO hearing.


FINDINGS OF FACT

1.  The veteran's low back disorder (including low back 
strain and a herniated disc) does not result in more than 
moderate lumbosacral strain, moderate limitation of motion, 
or moderate intervertebral disc syndrome.

2.  The veteran's left knee disorder (including arthritis and 
a history of a torn medial meniscus) is manifested by at most 
slight instability and minimal limitation of flexion 
(extension is full).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5293, 
5295 (1998).

2.  The criteria for rating in excess of 20 percent for a 
left knee disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1965 to April 
1968.

A review of the veteran's service medical records shows that 
in October and November 1966, he presented for treatment with 
complaints of back pain.  The clinical impression was a 
muscle strain.  In November 1966 and on multiple occasions in 
1967, he was treated for left knee problems.  It was 
variously noted that he had a mild sprain, laxity of the 
anterior cruciate ligaments, and a probable internal 
derangement.  On separation examination, in April 1968, no 
pertinent abnormalities were noted.
 
By an August 1968 RO decision, service connection was granted 
for low back strain (rated 0 percent) and for residuals of a 
left knee injury (rated 0 percent).  

By an August 1976 RO decision, the veteran was granted an 
increased rating, from 0 to 10 percent, for the left knee 
disorder (including arthritis and a torn medial meniscus). 

Later medical records show periodic examination and treatment 
for various conditions including the low back and left knee 
disorders.  Records from 1988 note lumbosacral spine 
degenerative changes and herniated and bulging discs.

By a March 1991 RO decision, the veteran's 10 percent rating 
for a left knee disorder was increased to 20 percent. 

In September 1993, the veteran filed a claim for increased 
ratings for his low back and left knee disorders.

VA outpatient treatment records from November 1993 show 
complaints of left knee pain.  In March 1994, the veteran 
reported that he had torn cartilage in his knee but had never 
undergone surgery.  He said he experienced knee aching if he 
worked hard but that such improved with rest and rarely 
swelled.  As for his back, he related that such only "acted 
up" with heavy work and then such required one to two days 
of rest.  He said he worked out in a gym on a regular basis.  
On objective examination of the left knee, he had 0 degrees 
of extension.  His knee was stable and there was no effusion.  
He had a palpable 1 centimeter by 1 centimeter by 1/2 
centimeter loose body in the left superolateral synovial 
pouch.  On examination of the back, he had forward flexion 
such that he could touch his fingers to the floor; his 
extension was 20 degrees; and his rotation was 30 degrees to 
the right and left sides.  The assessment was post-traumatic 
arthritis of the left knee and intermittent lumbar strain.  
In June 1994, the veteran complained of low back and left 
knee pain.

A September 1994 private examination report shows that the 
veteran complained of intermittent low back pain.  Two days 
earlier, he said, he pulled a hose (in the course of his 
firefighting duties) and noted increased low back pain.  He 
said he had rested and that his back pain had improved, as it 
usually does.  He said he did not have weakness or numbness 
of the lower extremities.  On examination, it was noted that 
his bilateral straight leg raising was negative at 80 
degrees.  He had no weakness of the muscles of the lower 
extremities.  He had no sensory loss.  (It was noted that a 
MRI study from 1988 had been performed and that such had 
revealed a large disc herniation on the left side at L5-S1.)  
The clinical impression was a lumbar disc herniation, which 
had done well with conservative treatment.  It was noted that 
he did not currently have right sided sciatic pain or a focal 
neurological deficit but that his back condition continued to 
be symptomatic.  It was also noted that the veteran was able 
to manage his symptoms as they occurred.
 
In an October 1994 statement, Robert C. Hannon, M.D., related 
that the veteran had undergone X-ray studies of the left knee 
and such showed moderately severe narrowing of the joint 
space with reactive degenerative changes involving the 
articulating surfaces of the femur and tibia.  Spurring of 
the patella was evident as was an amorphous 2 by 4 centimeter 
soft tissue calcification overlying the lateral aspect of the 
supra patellar joint space.  It was noted that the veteran 
had undergone an MRI of the lumbar spine and such showed 
fairly marked lumbar disc degeneration with some associated 
bony degenerative changes, with the most prominent findings 
at L4-L5 and L5-S1.  

In an October 1994 statement, Gregory K. Johnson, M.D., noted 
that the veteran had moderately advanced osteoarthritis of 
the left knee and symptoms related to overuse.  He said he 
had pain after 2 hours of fire duty.  It was noted that the 
veteran had a large synovial based osteochondroma which 
appeared unchanged in the superior pouch. 

A November 1994 VA outpatient treatment record shows that the 
veteran had problems of the back and knee.  He said he only 
took prescription Ibuprofen for his condition.  On 
examination of the left knee, he had -5 degrees of flexion 
and 120 degrees of extension.  His knee was stable throughout 
all motions.  On standing, he had 5 degrees of genu varus, 
bilaterally.  On examination of the back, he had forward 
flexion with lordosis reversing till his fingers reached the 
floor.  He had 30 degrees of extension with lordosis on 
hyperextension.  The assessment was osteoarthritis of the 
back and left knee.

A December 1994 VA compensation examination report shows that 
it was objectively noted that the veteran had some mild 
paraspinal spasm and some radiculosensory loss over the 
lateral aspect of the right leg.  He brought an MRI to the 
examination which showed definitive L5-S1 lateral disc 
herniation and a small central bulge at L4-5.  The diagnosis 
was a herniated nucleus pulposus with radiculopathy.  It was 
also noted that the development of a herniated nucleus 
pulposus began with an episode in 1988.  

A January 1995 VA compensation examination report shows that 
the veteran reported that he was told that he had torn his 
meniscus during service.  Thereafter, he said, he continued 
to have left knee problems but never underwent surgery.  He 
said his symptoms included pain, occasional swelling, and no 
giving way.  He said his left knee condition was getting 
worse and caused him to lose six to seven days per year from 
his job as a firefighter.  He said he had been aware, for the 
past 12 to 15 years, that he had a bony mass in the knee 
which moved around and was located above the patella.  It was 
objectively noted that he walked without a limp.  He had a 
slight varus deformity of the left knee as compared to the 
right.  He had palpable osteophytes at the medial and lateral 
sides of the joint at the tibia and femur.  He had a large 
loose body in the suprapatellar pouch which moved around 
somewhat.  There was full range of motion of the left knee 
and the motion was accompanied by crepitus.  He brought a 
September 1994 X-ray with him to the examination, and such 
showed degenerative arthritis of the left knee to a moderate 
degree, with irregularity of the articular surface and the 
presence of a large calcified loosed body (which measured 1 
by 1/2 inches in length and 1 inch in width and was located 
in the suprapatellar area).  The diagnosis was traumatic 
arthritis of the left knee with an osteochondritic loose body 
(whose origin was probably in the medial femoral condyle). 

A June 1995 VA outpatient treatment record shows that the 
veteran had 60 degrees of forward flexion of the back and 20 
degrees of extension, with probable lordosis.  On examination 
of the left knee, there were palpable loose bodies about the 
upper and outer joint space.  Extension was 0 degrees and 
flexion was 120 degrees.  His knee was stable in extension.  
He had midline laxity.  His Lachman's sign was negative.  The 
assessment was osteoarthritis of the back and knee.

In a July 1995 letter, Robert C. Hannon, M.D., again 
discussed the veteran's left knee and back condition.  This 
letter is virtually identical to that of his October 1994 
letter, which is discussed above.

At a September 1995 RO hearing, the veteran testified that he 
worked as a firefighter.  He said he lost about 12 days a 
year because of "soreness."  He said that he had swelling 
of the low back, more so on the right side.  He said he did 
not have radiation of back pain or feelings of numbness.  He 
related that he did not seek treatment for his back every six 
months but as needed.  He said he treated his back condition 
with Advil, time in the steam room and Jacuzzi, and through 
exercise.  He said his doctor mentioned that he might need 
surgery on the back and knee.  He said he had limitation of 
motion of the left knee and felt loose bodies in the knee.  
He said his knee did not lock but that sometimes it was not 
free moving.  He said he had lost some mobility of the knee.  
As a result of his knee and back conditions, he said, he had 
to limit his participation in some sports. 

A November 1995 medical record reflects the opinion of a VA 
examiner that the veteran's low back pain and muscle strain 
was the direct beginning of pathology that resulted in a 
herniated nucleus pulposus with radiculopathy. 

By a January 1996 RO decision, service connection for a 
herniated nucleus pulposus, secondary to a service-connected 
low back strain, was granted.  The RO increased the veteran's 
rating for a low back disorder (to include both a low back 
strain and a herniated nucleus pulposus) from 0 to 20 
percent.

An August 1996 VA treatment record shows that the veteran 
reported that he was having few back problems and that his 
left knee did not hurt that day.  He said he had given up 
distance running but was getting exercise by mountain biking 
and weight lifting.  On examination, his gait and stance were 
within normal limits.  On examination of the left knee, he 
had 0 degrees of extension and 120 degrees of flexion; and 
his knee was stable throughout the range of motion and was 
without effusion.  It was noted that an MRI showed a large 
bony loose body in the lateral suprapatellar pouch and there 
was no medial meniscus.  The diagnoses were degenerative 
joint disease of the left knee (status post removal of the 
meniscus), and status post herniation of the L5-S1 disc.  
Medication was prescribed. 

A VA treatment record, dated in March 1997, shows that the 
veteran reported that his back and left knee had responded 
well to exercises.  On examination, it was noted that his 
left quadriceps was slightly smaller than his right.  On 
range of motion studies of the left knee, he had -5 degrees 
of extension and 120 degrees of flexion.  His knee was stable 
throughout the entire range of motion.  It was also noted 
that his back was supple.  The assessment was osteoarthritis.  
It was recommended that he continue with his exercises and 
that he be seen in 6+ months. 

A May 1998 VA outpatient treatment record shows that the 
veteran reported he felt good.  He said he walked, biked, and 
worked-out.

In July 1998, the veteran underwent an examination for VA 
compensation purposes, performed by Corporate Medical 
Services.  During the examination, he reported, he had 
occasionally taken days off from his job as a firefighter 
because of back discomfort following vigorous fire fighting.  
In 1988, he said, he developed severe back pain which 
radiated down his right leg.  He said after several weeks the 
back condition became worse and he sought medical attention.  
He said he had since given up vigorous participation in 
sports and now primarily walked for exercise.  As for current 
complaints, he said, he had low level soreness of the back 
which continuously got worse while fighting fires or doing 
any heavy work, particularly bending or lifting.  He said he 
had moderate difficulty with activities such as vacuuming, 
doing yard work, walking over a mile, climbing stairs, 
sitting, standing, lifting, and carrying objects because of 
back problems.  He said he occasionally took Advil, rested, 
or put ice on his back.  He denied having any radiation of 
pain down his legs, numbness or tingling in his feet, or 
difficulty with bowel or bladder problems.  As for his left 
knee disorder, he said a recent MRI (which is not on file) 
showed a torn meniscus as well as arthritis.  Over the last 
several years, he said, he had experienced giving way of his 
knee approximately four times.  He denied having any locking.  
At the present time, he said, he only had occasional swelling 
with overactivity.  He said that there was mild soreness in 
his left knee, particularly in the morning.  He said his 
discomfort was worse in cold weather.  X-rays of the left 
knee had shown degenerative joint disease as well as 
osteochondritis loose bodies in the suprapatellar region.  

On examination, he walked with a normal posture and without a 
limp.  He had normal heel-toe walking.  The back musculature 
appeared normal.  He had essentially full range of motion of 
the lumbar spine.  He was able to sit and reach to his ankles 
with his knees extended bilaterally.  Bilateral straight leg 
raising was 90 degrees, and without discomfort.  With 
palpation, there was no tenderness over the lumbar vertebrae, 
paravertebral musculature, sacroiliac joints, or sciatic 
notch.  He had normal knee and ankle reflexes and normal 
sensation.  On examination of the left knee, he had full 
painless range of motion, with mild crepitus.  He had no 
swelling or quadriceps atrophy.  He had a subcutaneous, firm, 
mobile, non-tender, nodule which measured approximately 1 by 
1 1/2 inches in the suprapatellar area of the knee laterally.  
He had no joint line tenderness; and there was no evidence of 
laxity in the collateral anterior and posterior cruciate 
ligaments.  The McMurray's test was negative.  

At the 1998 VA examination, the diagnoses included 
degenerative joint disease of the left knee, with 
intermittent swelling, pain, and giving way.  It was noted 
that his symptoms of giving way suggested a possible internal 
derangement such as torn cartilage which required arthroscopy 
or an MRI to identify.  It was opined that his condition 
limited him from vigorous physical activity such that walking 
over one or two miles was uncomfortable.  With respect to his 
back, it was opined that he had degenerative spine disease 
with a history of herniated discs at L5-S1 and L4-5.  There 
was no evidence of radiculopathy.  His condition gave him 
ongoing mild soreness with flare-ups with increased activity 
such that he was prevented from engaging in moderate and 
vigorous sports but was able to continue his work as a 
firefighter with occasional missed days of work due to back 
soreness.  Overall, it was recommended that he engage in job 
retraining or vocational rehabilitation because it was 
predicted that both his back and left knee would become worse 
in the future and would possibly increasingly impair his 
ability to function as a firefighter. 

II.  Legal Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Low Back Disorder

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent moderate, and 40 percent when severe.  
38 C.F.R. § 4.71a, Code 5292.

Intervertebral disc syndrome is rated 10 percent when mild.  
It is rated 20 percent when moderate, with recurring attacks.  
A 40 percent requires that the intervertebral disc syndrome 
be severe, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Code 5293. 

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  It is rated 20 percent when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295. 

A review of the claims file reveals that the veteran was 
treated for low back strain in service (1965-1968); and this 
condition was service-connected shortly after his discharge, 
by a 1968 RO decision.  Years later, in 1988, he developed a 
herniated nucleus pulposus of the low back; and this 
condition was service-connected as secondary to his low back 
strain, by a 1996 RO decision.  The RO has assigned a 20 
percent rating for the overall low back disability.

Medical evidence from the 1990s shows that the veteran 
receives only intermittent treatment for his service-
connected low back disorder (including a low back strain and 
a herniated nucleus pulposus).  When he was examined for VA 
compensation purposes in December 1994, it was noted he had 
some mild paraspinal spasms and some radiculosensory loss 
over the lateral aspect of the right leg.  The diagnosis was 
a herniated nucleus pulposus with radiculopathy.  When he was 
examined more recently, in July 1998, he complained of low 
level soreness of the back which worsened with activity.  He 
denied having any radiation of back pain or numbness.  On 
objective examination, it was noted he had full range of 
motion of the lumbar spine.  Muscle spasms and radiculopathy 
were not objectively noted.  He had no tenderness on 
palpation of the lumbar vertebrae; his back musculature 
appeared normal; and he had a normal posture.  The diagnosis 
was degenerative spine disease with a history of herniated 
discs at L5-S1 and L4-L5.  It was also pointed out that the 
veteran experienced flare-ups on increased activity.

In sum, the veteran does not have any objective abnormal 
neurological signs to suggest even moderate (20 percent) 
intervertebral disc syndrome under Code 5293.  Neurological 
findings in the recent medical records have been essentially 
normal, with no specific findings of sciatic neuropathy, 
among other symptoms.  Thus, a rating higher than 20 percent 
may not be assigned under Code 5293.

Further, the evidence does not support a rating higher than 
20 percent under Code 5295 as there is no evidence that the 
veteran has severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldwait's sign, 
marked limitation of forward bending in the standing 
position, and loss of lateral spine motion with 
osteoarthritic changes, etc.  In fact, the recent medical 
evidence does not even show the 20 percent criteria under 
Code 5295 as there is no objective evidence of muscle spasm 
on extreme forward bending or loss of lateral spine motion.

The criteria for a rating greater than 20 percent under Code 
5292 are also not met as recent medical evidence shows that 
the veteran's range of motion of the low back has been 
characterized as full.  It is acknowledged that the veteran 
has repeatedly asserted that he has low back pain and 
soreness on prolonged activity.  In 1998, an examiner noted 
that the veteran had back flare-ups on increased activity 
such that he was unable to participate in moderate to 
vigorous sports.  However, there is no evidence that pain on 
use or during flare-ups results in more than moderate (20 
percent) limitation of motion of the low back, and thus an 
evaluation higher than the current 20 percent rating may not 
be assigned under Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for a low back disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).

B.  Left Knee Disorder

The veteran's left knee disorder includes arthritis and a 
history of a torn medial meniscus, and the RO has assigned a 
20 percent rating for the condition.

As previously noted, arthritis is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 and 
5010.  Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees is rated 30 
percent.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg to 5 degrees is rated 0 percent.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating.  Extension limited to 20 degrees is rated 30 
percent.  38 C.F.R. § 4.71a, Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  Removal of 
the semilunar cartilage of a knee, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Code 5259.

A review of the claims file shows that the veteran 
experienced left knee problems during service.  More recent 
medical evidence shows that when he was examined for VA 
compensation purposes in January 1995, he complained of pain, 
occasional swelling, and no giving way.  On examination, he 
had full range of motion of the left knee, with crepitus.  X-
ray studies were noted as showing moderate degenerative 
arthritis with a calcified loose body.  VA treatment records, 
dated in 1996 and 1997, show only intermittent treatment for 
left knee problems.  When he was examined most recently in 
July 1998, he reported that his left knee had only given way 
four times over last couple years; and he said he did not 
have any locking.  He said he had occasional left knee 
swelling with overactivity, and mild soreness, particularly 
in the morning.  On objective examination, it was noted he 
had full painless range of motion of the left knee with mild 
crepitus.  There was no evidence of swelling or quadriceps 
atrophy.  He had no joint line tenderness, and there was no 
laxity in the collateral anterior and posterior cruciate 
ligaments.  The McMurray's test was negative.  X-ray studies 
showed degenerative joint disease as well as osteochondritic 
loose bodies.  The diagnosis was degenerative joint disease 
of the left knee with intermittent swelling, pain, and giving 
way.  It was also noted that the veteran's symptoms were 
suggestive of a possible internal derangement such as torn 
cartilage.

The Board notes that the veteran's left knee disorder 
includes arthritis and such is to be rated under the 
limitation of motion codes.  Recent VA and private 
examinations have shown full extention of the knee to 0 
degrees.  Some records show minimal limitation of flexion to 
120 degrees, and the latest examination notes full range of 
motion.  If strictly rated under limitation of motion Codes 
5260 and 5261, the left knee disorder would be rated 0 
percent.  The presence of arthritis of the left knee with, by 
some reports, at least some limitation of flexion, supports a 
10 percent rating under Codes 5003 and 5010.  Even if the 
veteran has some pain on use or during flare-ups, there is no 
evidence that such results in limitation of motion to the 
extent required for a rating greater than 10 percent.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

With respect to Code 5257, which pertains to a knee 
impairment with recurrent subluxation and lateral 
instability, the Board notes that the veteran says he has 
only experienced instability on isolated occasions over the 
years.  The most recent examination, performed in 1998, 
reflects that he had no laxity of the collateral anterior and 
posterior cruciate ligaments.  The diagnosis was degenerative 
joint disease with intermittent giving way, although the 
examination noted no objective signs of instability.  The 
evidence as a whole shows no more than slight instability of 
the left knee, and such supports no more than a 10 percent 
rating under Code 5257.  

Precedent opinions by the VA General Counsel indicate that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee and for instability of a knee.  
VAOPGCPREC 9-98 and 23-97.  However, the veteran's left knee 
arthritis with limitation of motion is only ratable at 10 
percent; his left knee instability is only ratable at 10 
percent; and these combine to a 20 percent rating, which the 
RO has already assigned.


The Board notes that some of the records suggest that the 
veteran may have a torn cartilage of the left knee.  Even 
assuming he does, a rating higher than 20 percent (which the 
RO has already assigned) is unavailable under Codes 5258 and 
5259. 

The preponderance of the evidence is against the veteran's 
claim.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating for a left knee 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a low back disorder is denied.

An increased rating for a left knee disorder is denied. 



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

